474 So. 2d 898 (1985)
Jerry ROWE, Appellant,
v.
STATE of Florida, Appellee.
No. BF-296.
District Court of Appeal of Florida, First District.
August 28, 1985.
*899 Jerry Rowe, pro se.
Jim Smith, Atty. Gen., for appellee.
MILLS, Judge.
Rowe appeals from the summary denial of his motion for post-conviction relief pursuant to Fla.R.Crim.P. 3.850. We affirm, without prejudice to the filing of a properly drafted motion, properly sworn.
Rowe's motion, alleging various grounds for relief, was stricken by the trial court because it was not under oath nor substantially in compliance with the criminal rules. A review of the motion reveals that it is not under oath, and that Rowe failed as well to mention previous appeals and their dispositions, as required by Rule 3.850(b), and to state the reason why the claims in the instant motion were not raised in a previous (October 1984) motion, as required by Rule 3.850(d). All of these omissions warrant the trial court's action in striking the motion. See McElroy v. State, 436 So. 2d 417 (Fla. 1st DCA 1983); Baker v. State, 448 So. 2d 36 (Fla. 1st DCA 1984); Scott v. State, 464 So. 2d 1171 (Fla. 1985).
We therefore affirm without prejudice to the filing by Rowe of a motion which conforms to the criminal rules.
BOOTH, C.J. and JOANOS, J., concur.